299 S.E.2d 645 (1983)
CM. BALLINGER, E.R. Ballinger, and M.D. Ballinger, heirs of the Estate of W.T. Ballinger, and the Estate of W.T. Ballinger, Deceased
v.
The SECRETARY OF THE NORTH CAROLINA DEPARTMENT OF REVENUE, the North Carolina Department of Revenue, and the State of North Carolina.
Supreme Court of North Carolina.
January 28, 1983.
Max D. Ballinger, Greensboro, for plaintiffs.
George W. Boylan, Asst. Atty. Gen., Raleigh, for the State.
Plaintiff's petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 59 N.CApp. 508, 296 S.E.2d 836. Denied.